Citation Nr: 0826961	
Decision Date: 08/11/08    Archive Date: 08/18/08

DOCKET NO.  06-27 718	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for cause of death.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran had active service from January 1954 to December 
1957.  He died in May 1998.  The appellant is claiming 
benefits as the veteran's widow.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating determination by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  


FINDINGS OF FACT

1.  According to the official death certificate, the decedent 
died in May 1998, at the age of 62, as a result of immediate 
cardiopulmonary arrest and metastatic cancer, primary site 
unknown, of one year's duration.  

2.  At the time of the veteran's death, service connection 
was not in effect for any disability.

3.  The veteran' s metastatic cancer did not initially 
manifest until well after his service in the military had 
ended, and is unrelated to his military service; he did not 
have any disability of service origin which contributed 
substantially and materially to his death, or hastened it, or 
otherwise aided or lent assistance to it.

4.  There is no objective evidence that the veteran was 
exposed to toxic chemicals during his military service.  



CONCLUSION OF LAW

The veteran's death was not proximately due to or the result 
of a disease or injury incurred or aggravated during service.  
38 U.S.C.A. §§ 1110, 1131, 1310, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence 
of disability; (3) connection between service and the 
disability; (4) degree of disability; and (5) effective date 
of benefits where a claim is granted.  Dingess v. Nicholson, 
19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 861 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the appellant in March 2004 that fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  Although it is no longer required, the 
appellant was also asked to submit evidence and/or 
information in her possession to the RO.  The RO also sent 
her a letter in March 2006 informing her of the information 
required by Dingess, supra.  Moreover, the appellant has not 
demonstrated any error in VCAA notice, and therefore the 
presumption of prejudicial error as to such notice does not 
arise in this case.  See Sanders, supra.  Thus, the Board 
concludes that all required notice has been given to the 
appellant.  

The Board also finds VA has satisfied its duty to assist the 
appellant in the development of the claim.  The veteran's in-
service and post-service treatment records are in the claims 
file.  Thus, it appears that all obtainable evidence 
identified by the appellant relative to the claim has been 
obtained and associated with the claims file, and that 
neither she nor her representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  It is 
therefore the Board's conclusion that no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertinent to her claim under the VCAA.  
Therefore, no useful purpose would be served in remanding 
this matter for yet more development.  Such a remand would 
result in unnecessarily imposing additional burdens on VA, 
with no additional benefit flowing to the appellant.  The 
Court of Appeals for Veterans Claims has held that such 
remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

II.  Pertinent Law and Regulations 

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2007).  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To establish service connection for the cause of a veteran's, 
the evidence must show that a disability due to disease or 
injury incurred in or aggravated by active service, or which 
was proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) 
(2007).  For a service-connected disability to be the 
principal cause of death, it must singularly or jointly with 
some other condition be the immediate or underlying cause of 
death, or be etiologically related thereto.  38 C.F.R. § 
3.312(b) (2007).  For a service-connected disability to be a 
contributory cause of death, it must be shown that it 
contributed substantially or materially, that it combined to 
cause death, or aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c) (2007).

III.  Factual Background and Analysis

The appellant's late husband died of metastatic cancer, which 
she claims he developed as a result of exposure to dioxin 
and/or other toxic chemicals during service.  She has stated 
that he was a member of an engineer battalion and that his 
military occupational specialty (MOS) was "dozer operator."  
She scontends that the veteran's duties included moving rusty 
55-gallon drums of chemicals from location to location, and 
that the drums sometimes leaked and caused various skin and 
renal disorders.  She has also stated the veteran told her 
that he was ordered to bulldoze large trenches for mass 
burials of Koreans, and that unknown chemicals were spread on 
the bodies before he closed the trenches.

Although the appellant has claimed the veteran was exposed to 
toxic chemicals, neither service personnel records or service 
treatment records (STRs) confirm this.  The veteran's service 
personnel records do show that his MOS was a combat engineer.  
However, it is not clear that his duties typically involved 
exposure to dioxin or other toxic chemical or solvent 
exposure.  

The STRs are entirely negative for any complaints, treatment, 
or diagnosis pertaining to toxic chemical exposure, or 
symptoms suggestive of metastatic cancer.  However, those 
records do show that the veteran was treated for an episode 
of urethritis in August 1954.  In February 1955, he was 
hospitalized for observation for pyelonephritis, but no 
disease was found.  In December 1955, he was evaluated for 
symptoms associated with acute cystitis.  A urine examination 
showed some white blood cells (WBC) and red blood cells 
(RBC).  An intravenous pyelogram (IVP) was normal, and a 
repeat urinalysis was negative.  The diagnosis was changed to 
prostatitis.  In 1956, the veteran complained of kidney pain 
and mild urinary frequency.  The urinalysis was essentially 
negative except for some WBC and RBC.  There was no 
additional follow-up evaluation or additional clinical 
findings to suggest that the symptoms constituted cancer, or 
which provide a basis for a current diagnosis of a chronic 
renal disorder.  At the veteran's separation from service in 
1957, clinical evaluation of all major body systems was 
within normal limits.  Urinalysis was negative.  

The pertinent post-service medical evidence consists of VA 
and private treatment reports which show a longstanding 
history of hypertension since 1976.  Also of record is a 
February 1979 IVP report with findings compatible with 
partial obstruction of the right ureter side due to ureteral 
calculus and numerous renal parenchymal calcifications.  The 
veteran was treated for kidney stones in 1986.  An August 
1987 renal ultrasound revealed bilateral multiple renal 
calculi, left renal cyst and possible hydronephrosis. 

In April 1997, approximately 40 years after his separation 
from service, the veteran was admitted to the VA Medical 
Center (VAMC) in San Diego and was found to have developed a 
left kidney mass, with a history of left upper quadrant 
"fullness" over approximately the past five years, 
increasing recently to a palpable mass.  A biopsy revealed 
that the mass was malignant and of unknown origin.  He 
underwent a left radical nephrectomy with tumor resection in 
June 1997.  The remaining medical reports document continued 
treatment for metastatic cancer.  

The veteran died in May 1998, at the age of 62.  According to 
the death certificate, the immediate cause of his death was 
cardiopulmonary arrest due to metastatic cancer.  An autopsy 
was not performed.  No other conditions were identified as 
leading to the immediate cause of death.  At the time of his 
death, service connection was not in effect for any 
disability, and there were no pending claims for service 
connection.  There is no competent evidence indicating that 
the cancer, or any other condition listed on the death 
certificate, was manifested in service, so as to establish 
service connection based on onset or aggravation in service, 
nor was cancer manifested within one year after his 
separation from service.  

In 2007, the appellant submitted a private medical opinion.  
The private physician, J.C., M.D., noted that he had recently 
reviewed records of treatment of the veteran at the VAMC in 
San Diego.  The doctor aid he had participated in the 
treatment of the veteran for an unresectable terminal 
metastatic tumor in 1997.  The tumor was highly 
undifferentiated, raising suspicions of toxic exposure.  The 
doctor said that, according to history provided by the 
appellant, the veteran had moved ingredients used to make 
plastic in Korea, and could smell the ingredients while 
moving them.  She reported that the veteran's eyes and nose 
were often irritated during his military service work in 
Korea.  The physician noted that vinyl chloride, used to make 
plastics, is well known to cause cancers, including the rare 
undifferentiated type that the veteran developed.  He 
concluded that, given the history as reported by the 
appellant, and since there was no other toxic exposure in the 
veteran's history, the most likely place of exposure was 
during his military service in Korea.  

Although the private medical opinion appears to support the 
appellant's contentions that the veteran developed a 
metastatic tumor from exposure to chemicals during service, 
it is based largely upon the appellant's description of 
events which she claims occurred during the veteran's 
military service - events that are not documented, and which 
VA is not able to confirm through any other means.  Instead, 
the opinion is based upon consideration of a second-hand 
history provided by the appellant, and therefore does not 
represent a medical conclusion or opinion by the author.  See 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995); Swann v. 
Brown, 5 Vet.App. 229, 233 (1993) (generally observing that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described).  

The opinion is also considerably weakened by the fact that 
there is no indication that the physician reviewed any other 
relevant evidence in the claims file.  While the physician 
noted that his opinion was also based on consideration of 
records from the VAMC in San Diego, he did not indicate 
review of the remainder of the claims file, to include STRs.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion) and Elkins v. Brown, 
5 Vet. App. 474, 478 (rejecting a medical opinion as 
"immaterial" where there was no indication that the 
physician had reviewed the claimant's STRs or other relevant 
documents, which would have enabled him to form an opinion on 
service connection on an independent basis).  Thus, while not 
discounted entirely, the 2007 opinion is entitled to minimal, 
if any, probative weight in the face of the remaining 
evidentiary record.  

We do recognize that such an opinion cannot be rejected 
solely because it is based upon history supplied by the 
claimant, but the critical question is whether it is credible 
in light of all the evidence.  Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) (Board may reject such statements of the veteran 
if rebutted by the overall weight of the evidence).  Here, in 
light of the opining physician's reliance upon undocumented 
history of in-service events in the 1950's, he does little 
more than indicate the possibility that the veteran's cancer 
was related to service.  A medical opinion based on 
speculation, without supporting clinical data or other 
rationale, does not provide the required degree of medical 
certainty for an assessment.  See Bloom v. West, 12 Vet. App. 
185, 187 (1999).  Such speculation is not legally sufficient 
to establish service connection.  See Stegman v. Derwinski, 3 
Vet. App. 228, 230 (1992); Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  See also 38 C.F.R. § 3.102 (reasonable 
doubt does not include resort to speculation or remote 
possibility). 

We recognize the appellant's sincere belief that the 
veteran's death was related in some way to his military 
service.  Nevertheless, in this case a preponderance of the 
evidence is against the claim, and there is no reasonable 
doubt to be resolved.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for cause of death is 
denied.



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


